NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


MICHAEL WHITE,                               )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case Nos. 2D16-2294
                                             )                2D16-2326
STATE OF FLORIDA,                            )
                                             )      CONSOLIDATED
              Appellee.                      )
                                             )

Opinion filed April 18, 2018.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Howard L. Dimmig, II, Public Defender and
John C. Fisher, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.


KHOUZAM, LUCAS, and SALARIO, JJ., Concur.